Exhibit 10.04

GUARANTOR SECURITY AGREEMENT

THIS GUARANTOR SECURITY AGREEMENT (this “Security Agreement”) is made as of
April 1, 2010 by and between America’s Minority Health Network, Inc., a Delaware
corporation (“Debtor”), and Seatac Digital Resources, Inc., a Delaware
corporation (“Seatac”).

RECITALS

A. Debtor is a wholly owned subsidiary of AMHN, Inc., a Utah corporation
(“Borrower”).

B. Pursuant to a Note Purchase Agreement of even date herewith by and between
Seatac and Borrower (as amended or modified from time to time, the “Note
Purchase Agreement”) and a 4% Secured Promissory Note due June 30, 2010 issued
by Borrower to Seatac (as amended or modified from time to time, the “Note”),
Seatac has made an $800,000 loan (the “Loan”) to Borrower. Debtor, Borrower and
any other guarantor of the Loan are the intended beneficiaries of the Loan and,
as such, the Loan will benefit the Guarantor.

C. It is a condition precedent to Seatac making the Loan that Debtor execute and
deliver to Seatac a security agreement in the form hereof. This is the Guarantor
Security Agreement referred to in the Note Purchase Agreement.

AGREEMENTS

In consideration of the Recitals and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Debtor hereby
agrees with Seatac as follows:

ARTICLE I

DEFINITIONS

Capitalized terms not defined herein shall have the meaning given to them in the
Note Purchase Agreement. Terms not otherwise defined herein and defined in the
UCC shall have, unless the context otherwise requires, the meanings set forth in
the UCC as in effect on the date hereof (except that the term “document” shall
only have the meaning set forth in the UCC for purposes of clause (d) of the
definition of Collateral). When used in this Security Agreement, the following
terms shall have the following meanings:

Accounts. “Accounts” shall mean all accounts, including without limitation all
rights to payment for goods sold or services rendered that are not evidenced by
instruments or chattel paper, whether or not earned by performance, and any
associated rights thereto.

Collateral. “Collateral” shall mean all personal properties and assets of
Debtor, wherever located, whether tangible or intangible, and whether now owned
or hereafter acquired or arising, including without limitation:

(a) all Inventory and documents relating to Inventory;

(b) all Accounts and documents relating to Accounts;

(c) all equipment, fixtures and other goods, including without limitation
machinery, furniture, vehicles and trade fixtures;

 

1



--------------------------------------------------------------------------------

(d) all general intangibles (including without limitation payment intangibles,
software, customer lists, sales records and other business records, contract
rights, causes of action, and licenses, permits, franchises, patents,
copyrights, trademarks, and goodwill of the business in which the trademark is
used, trade names, or rights to any of the foregoing), promissory notes,
contract rights, chattel paper, documents, letter-of-credit rights and
instruments;

(e) all motor vehicles;

(f) (i) all deposit accounts and (ii) all cash and cash equivalents deposited
with or delivered to Seatac from time to time and pledged as additional security
for the Obligations;

(g) all investment property;

(h) all commercial tort claims; and

(i) all additions and accessions to, all spare and repair parts, special tools,
equipment and replacements for, and all supporting obligations, proceeds and
products of, any and all of the foregoing assets described in Sections
(a) through (h), inclusive, above.

Event of Default. “Event of Default” shall have the meaning specified in the
Note Purchase Agreement.

Inventory. “Inventory” shall mean all inventory, including without limitation
all goods held for sale, lease or demonstration or to be furnished under
contracts of service, goods leased to others, trade-ins and repossessions, raw
materials, work in process and materials used or consumed in Debtor’s business,
including, without limitation, goods in transit, wheresoever located, whether
now owned or hereafter acquired by Debtor, and shall include such property the
sale or other disposition of which has given rise to Accounts and which has been
returned to or repossessed or stopped in transit by Debtor.

Obligations. “Obligations” shall mean (a) all debts, liabilities, obligations,
covenants and agreements of Debtor contained in the Guaranty dated of even date
herewith by Debtor in favor of Seatac; and (b) any and all other debts,
liabilities and obligations of Debtor to Seatac.

Person. “Person” shall mean and include an individual, partnership, corporation,
trust, unincorporated association and any unit, department or agency of
government.

Security Agreement. “Security Agreement” shall mean this Guarantor Security
Agreement, together with the schedules attached hereto, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof.

Security Interest. “Security Interest” shall mean the security interest of
Seatac in the Collateral granted by Debtor pursuant to this Security Agreement.

UCC. “UCC” shall mean the Uniform Commercial Code as adopted in California and
in effect from time to time.

 

2



--------------------------------------------------------------------------------

ARTICLE II

THE SECURITY INTEREST; REPRESENTATIONS AND WARRANTIES

2.1 The Security Interest. To secure the full and complete payment and
performance when due (whether at stated maturity, by acceleration, or otherwise)
of each of the Obligations, Debtor hereby grants to Seatac a security interest
in all of Debtor’s right, title and interest in and to the Collateral.

2.2 Representations and Warranties. Debtor hereby represents and warrants to
Seatac that:

(a) The records of Debtor with respect to the Collateral are presently located
only at the address(es) listed on Schedule 1 attached to this Security
Agreement.

(b) The Collateral is presently located only at the location(s) listed on
Schedule 1 attached to this Security Agreement.

(c) The chief executive office and chief place(s) of business of Debtor are
presently located at the address(es) listed on Schedule 1 to this Security
Agreement.

(d) Debtor is a Delaware corporation and its exact legal name is set forth in
the definition of “Debtor” in the introductory paragraph of this Security
Agreement. The organization identification number of Debtor is listed on
Schedule 1 to this Security Agreement.

(e) All of Debtor’s present patents and trademarks, if any, including those
which have been registered with, or for which an application for registration
has been filed in, the United States Patent and Trademark Office are listed on
Schedule 2 attached to this Security Agreement. All of Debtor’s present
copyrights registered with, or for which an application for registration has
been filed in, the United States Copyright Office or any similar office or
agency of any state or any other country are listed on Schedule 2 attached to
this Security Agreement.

(f) Debtor has good title to, or valid leasehold interest in, all of the
Collateral and there are no Liens on any of the Collateral except Permitted
Liens.

2.3 Authorization to File Financing Statements. Debtor hereby irrevocably
authorizes Seatac at any time and from time to time to file in any UCC
jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of Debtor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC or such other jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and
(b) contain any other information required by part 5 of Article 9 of the UCC for
the sufficiency of filing office acceptance of any financing statement or
amendment, including whether Debtor is an organization, the type of organization
and any state or federal organization identification number issued to Debtor.
Debtor agrees to furnish any such information to Seatac promptly upon request.
Debtor also ratifies its authorization for Seatac to have filed in any UCC
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.

ARTICLE III

AGREEMENTS OF DEBTOR

From and after the date of this Security Agreement, and until all of the
Obligations are paid in full, Debtor shall:

3.1 Sale of Collateral. Not sell, lease, transfer or otherwise dispose of
Collateral or any interest therein, except as provided for in the Note Purchase
Agreement and for sales of Inventory in the ordinary course of business.

 

3



--------------------------------------------------------------------------------

3.2 Maintenance of Security Interest.

(a) At the expense of Debtor, defend the Security Interest against any and all
claims of any Person adverse to Seatac and take such action and execute such
financing statements and other documents as Seatac may from time to time request
to maintain the perfected status of the Security Interest. Debtor shall not
further encumber or grant a security interest in any of the Collateral except as
provided for in the Note Purchase Agreement.

(b) Debtor further agrees to take any other action requested by Seatac to ensure
the attachment, perfection and first priority of, and the ability of Seatac to
enforce its security interest in any and all of the Collateral including,
without limitation, (i) executing, delivering and, where appropriate, filing
financing statements and amendments relating thereto under the UCC, to the
extent, if any, that Debtor’s signature thereon is required therefor,
(ii) complying with any provision of any statute, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of Seatac to
enforce, its security interest in such Collateral, (iii) taking all actions
required by any earlier versions of the UCC (to the extent applicable) or by
other law, as applicable in any relevant UCC jurisdiction, or by other law as
applicable in any foreign jurisdiction, and (iv) obtaining waivers from
landlords where any of the tangible Collateral is located in form and substance
satisfactory to Seatac.

3.3 Locations. Give Seatac at least thirty (30) days prior written notice of
Debtor’s intention to relocate the tangible Collateral (other than Inventory in
transit) or any of the records relating to the Collateral from the locations
listed on Schedule 1 attached to this Security Agreement, in which event
Schedule 1 shall be deemed amended to include the new location. Any additional
filings or refilings requested by Seatac as a result of any such relocation in
order to maintain the Security Interest in the Collateral shall be at Debtor’s
expense.

3.4 Insurance. Keep the Collateral consisting of tangible personal property
insured against loss or damage to the Collateral under a policy or policies
covering such risks as are ordinarily insured against by similar businesses, but
in any event including fire, lightning, windstorm, hail, explosion, riot, riot
attending a strike, civil commotion, damage from aircraft, smoke and uniform
standard extended coverage and vandalism and malicious mischief endorsements,
limited only as may be provided in the standard form of such endorsements at the
time in use in the applicable state. Such insurance shall be for amounts not
less than the actual replacement cost of the Collateral. No policy of insurance
shall be so written that the proceeds thereof will produce less than the minimum
coverage required by the preceding sentence, by reason of co-insurance
provisions or otherwise, without the prior consent thereto in writing by Seatac.
Debtor will obtain lender’s loss payable endorsements on applicable insurance
policies in favor of Seatac and will provide certificates of such insurance to
Seatac. Debtor shall cause each insurer to agree, by endorsement on the policy
or policies or certificates of insurance issued by it or by independent
instrument furnished to Seatac that such insurer will give thirty (30) days
written notice to Seatac before such policy will be altered or canceled. No
settlement of any insurance claim shall be made without Seatac’s prior consent.
In the event of any insured loss, Debtor shall promptly notify Seatac thereof in
writing, and Debtor hereby authorizes and directs any insurer concerned to make
payment of such loss directly to Seatac as its interest may appear. Seatac is
authorized, in the name and on behalf of Debtor, to make proof of loss and to
adjust, compromise and collect, in such manner and amounts as it shall
determine, all claims under all policies; and Debtor agrees to sign, on demand
of Seatac, all receipts, vouchers, releases and other instruments which may be
necessary or desirable in aid of this authorization.

 

4



--------------------------------------------------------------------------------

The proceeds of any insurance from loss, theft, or damage to the Collateral
shall be held in a segregated account established by Seatac and disbursed and
applied at the discretion of Seatac, either in reduction of the Obligations or
applied toward the repair, restoration or replacement of the Collateral.

3.5 Name; Legal Status. (a) Without providing at least 30 days prior written
notice to Seatac, Debtor will not change its name, its place of business or, if
more than one, chief executive office, or its mailing address or organizational
identification number if it has one, (b) if Debtor does not have an
organizational identification number and later obtains one, Debtor shall
forthwith notify Seatac of such organizational identification number, and
(c) Debtor will not change its type of organization or jurisdiction of
organization.

ARTICLE IV

RIGHTS AND REMEDIES

4.1 Right to Cure. In case of failure by Debtor to procure or maintain
insurance, or to pay any fees, assessments, charges or taxes arising with
respect to the Collateral, Seatac shall have the right, but shall not be
obligated, to effect such insurance or pay such fees, assessments, charges or
taxes, as the case may be, and, in that event, the cost thereof shall be payable
by Debtor to Seatac immediately upon demand, together with interest at an annual
rate equal 10% from the date of disbursement by Seatac to the date of payment by
Debtor.

4.2 Rights of Parties. Upon the occurrence and during the continuance of an
Event of Default, in addition to all the rights and remedies provided in the
Transaction Documents or in Article 9 of the UCC and any other applicable law,
Seatac may (but is under no obligation so to do):

(a) require Debtor to assemble the Collateral at a place designated by Seatac,
which is reasonably convenient to the parties; and

(b) take physical possession of Inventory and other tangible Collateral and of
Debtor’s records pertaining to all Collateral that are necessary to properly
administer and control the Collateral or the handling and collection of
Collateral, and sell, lease or otherwise dispose of the Collateral in whole or
in part, at public or private sale, on or off the premises of Debtor; and

(c) collect any and all money due or to become due and enforce in Debtor’s name
all rights with respect to the Collateral; and

(d) settle, adjust or compromise any dispute with respect to any Account; and

(e) receive and open mail addressed to Debtor; and

(f) on behalf of Debtor, endorse checks, notes, drafts, money orders,
instruments or other evidences of payment.

4.3 Power of Attorney. Upon the occurrence and during the continuance of an
Event of Default, Debtor does hereby constitute and appoint Seatac as Debtor’s
true and lawful attorney with full power of substitution for Debtor in Debtor’s
name, place and stead for the purposes of performing any obligation of Debtor
under this Security Agreement and taking any action and executing any instrument
which Seatac may deem necessary or advisable to perform any obligation of Debtor
under this Security Agreement, which appointment is irrevocable and coupled with
an interest, and shall not terminate until the Obligations are paid in full.

 

5



--------------------------------------------------------------------------------

4.4 Right to Collect Accounts. Upon the occurrence and during the continuance of
an Event of Default and without limiting Debtor’s obligations under the
Transaction Documents: (a) Debtor authorizes Seatac to notify any and all
debtors on the Accounts to make payment directly to Seatac (or to such place as
Seatac may direct); (b) Debtor agrees, on written notice from Seatac, to deliver
to Seatac promptly upon receipt thereof, in the form in which received (together
with all necessary endorsements), all payments received by Debtor on account of
any Account; and (c) Seatac may, at its option, apply all such payments against
the Obligations or remit all or part of such payments to Debtor.

4.5 Reasonable Notice. Written notice, when required by law, sent in accordance
with the provisions of Section 12.6 of the Note Purchase Agreement and given at
least ten (10) calendar days (counting the day of sending) before the date of a
proposed disposition of the Collateral shall be reasonable notice.

4.6 Limitation on Duties Regarding Collateral. The sole duty of Seatac with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as Seatac deals with similar property for its own
account. Neither Seatac nor any of its directors, officers, employees or agents,
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of Debtor or otherwise.

4.7 Lock Box; Collateral Account. This Section 4.7 shall be effective only upon
the occurrence and during the continuance of an Event of Default. If Seatac so
requests in writing, Debtor will direct each of its debtors on the Accounts to
make payments due under the relevant Account or chattel paper directly to a
special lock box to be under the control of Seatac. Debtor hereby authorizes and
directs Seatac to deposit into a special collateral account to be established
and maintained by Seatac all checks, drafts and cash payments received in said
lock box. All deposits in said collateral account shall constitute proceeds of
Collateral and shall not constitute payment of any Obligation until so applied.
At its option, Seatac may, at any time, apply finally collected funds on deposit
in said collateral account to the payment of the Obligations, in the order of
application selected in the sole discretion of Seatac, or permit Debtor to
withdraw all or any part of the balance on deposit in said collateral account.
If a collateral account is so established, Debtor agrees that it will promptly
deliver to Seatac, for deposit into said collateral account, all payments on
Accounts and chattel paper received by it. All such payments shall be delivered
to Seatac in the form received (except for Debtor’s endorsement where
necessary). Until so deposited, all payments on Accounts and chattel paper
received by Debtor shall be held in trust by Debtor for and as the property of
Seatac and shall not be commingled with any funds or property of Debtor.

4.8 Application of Proceeds. Seatac shall apply the proceeds resulting from any
sale or disposition of the Collateral in the following order:

(a) to the costs of any sale or other disposition;

(b) to the expenses incurred by Seatac in connection with any sale or other
disposition, including attorneys’ fees;

(c) to the payment of the Obligations then due and owing in any order selected
by Seatac; and

(d) to Debtor.

 

6



--------------------------------------------------------------------------------

4.9 Other Remedies. No remedy herein conferred upon Seatac is intended to be
exclusive of any other remedy and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Security
Agreement and the Transaction Documents now or hereafter existing at law or in
equity or by statute or otherwise. No failure or delay on the part of Seatac in
exercising any right or remedy hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any right hereunder preclude other or
further exercise thereof or the exercise of any other right or remedy.

ARTICLE V

MISCELLANEOUS

5.1 Expenses and Attorneys’ Fees. Debtor shall pay all fees and expenses
incurred by Seatac, including the fees of counsel including in-house counsel, in
connection with the preparation, administration and amendment of this Security
Agreement and the protection, administration and enforcement of the rights of
Seatac under this Security Agreement or with respect to the Collateral,
including without limitation the protection and enforcement of such rights in
any bankruptcy.

5.2 Setoff. Debtor agrees that Seatac shall have all rights of setoff and
bankers’ lien provided by applicable law.

5.3 Assignability; Successors. Debtor’s rights and liabilities under this
Security Agreement are not assignable or delegable, in whole or in part, without
the prior written consent of Seatac. The provisions of this Security Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the parties.

5.4 Survival. All agreements, representations and warranties made in this
Security Agreement or in any document delivered pursuant to this Security
Agreement shall survive the execution and delivery of this Security Agreement,
and the delivery of any such document.

5.5 Governing Law. This Security Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of California
applicable to contracts made and wholly performed within such state.

5.6 Counterparts; Headings. This Security Agreement may be executed in several
counterparts, each of which shall be deemed original, but such counterparts
shall together constitute but one and the same agreement. The article and
section headings in this Security Agreement are inserted for convenience of
reference only and shall not constitute a part hereof.

5.7 Notices. All communications or notices required or permitted by this
Security Agreement shall be given to Debtor (to be delivered care of Borrower)
in accordance with Section 12.6 of the Note Purchase Agreement.

5.8 Amendment. No amendment of this Security Agreement shall be effective unless
in writing and signed by Debtor and Seatac.

5.9 Severability. Any provision of this Security Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Security Agreement in such
jurisdiction or affecting the validity or enforceability of any provision in any
other jurisdiction.

 

7



--------------------------------------------------------------------------------

5.10 WAIVER OF RIGHT TO JURY TRIAL. SEATAC AND DEBTOR ACKNOWLEDGE AND AGREE THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS SECURITY AGREEMENT WOULD BE BASED
UPON DIFFICULT AND COMPLEX ISSUES AND, THEREFORE, THE PARTIES AGREE THAT ANY
LAWSUIT ARISING OUT OF ANY SUCH CONTROVERSY SHALL BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

5.11 Submission to Jurisdiction; Service of Process. As a material inducement to
Seatac to make the Loan:

(a) DEBTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER RELATING TO OR
ARISING OUT OF THIS SECURITY AGREEMENT MAY BE BROUGHT ONLY IN COURTS OF THE
STATE OF CALIFORNIA AND DEBTOR CONSENTS TO THE JURISDICTION OF SUCH COURTS.
DEBTOR WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH COURT AND ANY RIGHT IT MAY HAVE NOW OR HEREAFTER HAVE TO CLAIM THAT ANY
SUCH ACTION OR PROCEEDING IS IN AN INCONVENIENT COURT; AND

(b) Debtor consents to the service of process in any such action or proceeding
by certified mail sent to Debtor (to be delivered care of Borrower) at the
address specified in Section 12.6 of the Note Purchase Agreement.

(Signature page follows)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guarantor Security Agreement has been executed as of
the day and year first above written.

 

America’s Minority Health Network, Inc. By:  

/s/ Robert Cambridge

  Robert Cambridge, Treasurer SEATAC DIGITAL RESOURCES, INC. By:  

/s/ Robin Tjon

  Robin Tjon, President

 

9



--------------------------------------------------------------------------------

SCHEDULE 1 TO SECURITY AGREEMENT

Locations of Collateral

Organizational ID: 26-4669460

Address of Debtor’s records of Collateral and chief executive office:

100 North First Street, Suite 104

Burbank, CA 91502

Collateral Locations:

100 North First Street, Suite 104

Burbank, CA 91502

And as indicated on the list of installed office locations kept at the corporate
office.

 

10



--------------------------------------------------------------------------------

SCHEDULE 2 TO SECURITY AGREEMENT

Intellectual Property

Patents - None

Trademarks - None

Copyrights - None

Other - All intellectual properties owned by the Company’s Subsidiary which may
have not been registered at the time of this Security Agreement, including all
currently owned and/or to be acquired programming segments and any and all items
currently owned and/or to be acquired in the Company’s Subsidiary video library.

 

11